Citation Nr: 1140997	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-37 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for residual disability claimed as secondary to use of seizure medication.

2.	Entitlement to an initial evaluation in excess of 40 percent for a seizure disorder prior to October 15, 2010 and in excess of 80 percent thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the pendency of the appeal, in a June 2011 rating decision, the RO assigned an increased evaluation of 80 percent effective October 15, 2010 for the Veteran's seizure disorder.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in June 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include providing the Veteran notice of a social and industrial survey, obtaining treatment records, and affording him a new VA examination.  The Veteran was provided information on the survey in June 2010; however he did not consent to taking the survey.  The Veteran's missing treatment records from the Fayetteville VA Medical Center were obtained and associated with the claims file.  The Veteran was afforded a VA examination in September 2010 for his seizure disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The RO granted entitlement to total disability based on individual unemployability (TDIU) in a June 2011 rating decision.  As such, any remand directives with respect to the Veteran's claim of entitlement to TDIU are not discussed here.  


The issue of entitlement to service connection for seizure medication residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	From March 8, 2002 to July 11, 2010 the Veteran's seizure disorder was manifested by no more than 1 major seizure in the last 6 months, or 2 in the last year, or 5-8 minor seizures a week.

2.	As of July 12, 2010 the Veteran's seizure disorder is manifested by minor seizures occurring approximately 5-6 times a day.


CONCLUSIONS OF LAW

1.	Prior to July 12, 2010 the criteria for an evaluation in excess of 40 percent for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).

2.	As of July 12, 2010 the criteria for an evaluation in excess of 80 percent for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2007.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in July 2008.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2009 and September 2010 for his seizure disorder claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran was service-connected for a seizure disorder which was 40 percent disabling, effective March 8, 2002.  In a June 2011 rating decision, the Veteran was assigned an 80 percent evaluation effective October 15, 2010.  The Veteran contends that his seizure disorder should have been rated higher throughout this period.  As discussed below, the Board finds that an 80 percent evaluation is warranted as of July12, 2010.

According to the applicable criteria, a 40 percent evaluation requires at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly; a 60 percent evaluation requires on average at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week; an 80 percent evaluation requires on average at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly; a 100 percent evaluation requires on average at least 1 major seizure per month over the past year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).

38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1) (2001) defines a major seizure as being characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) defines a minor seizure as a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type).

In this case, the Veteran was evaluated under Diagnostic Code 8199-8911.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). 

Prior to July 12, 2010

The Veteran was service-connected for a seizure disorder as 40 percent disabling, effective March 8, 2002.  Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).  As such, the Board will review whether an increased rating is warranted as of June 21, 2006, one year prior to when the Veteran's claim was received.

In May 2007 the Veteran reported that he had 2 seizures in the previous month, but also that he could not be sure he had been taking all prescribed doses of his medication.  A July 2007 VA treatment record indicated the Veteran reported 2 minor seizures in the previous month, but no grand mal episodes.  In October 2007 a VA treatment record noted the Veteran complained that he had had several "different seizures" but that he could not describe them.  In a November 2008 VA treatment record there was no reported pattern of seizures since August 2008.  The Veteran had 2 seizures in September and 3 in October and November.  The Veteran was diagnosed with a partial seizure disorder and secondary generalized tonic clonic seizure disorder.  However, there is no indication how frequently the Veteran was suffering from tonic-clonic seizures, which could warrant a higher rating.  

In January 2009 the Veteran reported that he had 2 seizures that month.  A May 2009 VA treatment record noted that after the Veteran changed prescriptions his seizures increased substantially to 8 a week.  After a week of the new medication his seizures occurred 2-3 times a month.  In a July 2009 VA treatment record the Veteran reported that he had increased seizure activity when he switched medications, but that his seizure activity was back to baseline.  An August 2009 VA treatment record noted the Veteran reported 2 seizures that month, but no more than usual.  The physician did not report if the Veteran was suffering from major or minor seizures.

The Veteran was afforded a VA examination in October 2009.  At this examination he reported his last seizure had been on September 27, 2009.  He reported generalized convulsive epilepsy and generalized non-convulsive epilepsy.  He reported no episodes of generalized non convulsive epilepsy in the last year, at least 1 convulsive epilepsy episode a month during the past year, and at least 5-8 simple partial epilepsy episodes in the past 6 months.  Finally the Veteran reported that the frequency of seizures had increased in the past year.  He based this statement off of a seizure diary he regularly kept.  

In an April 2010 VA treatment record the Veteran reported that approximately 2-4 times a week he suffered seizures with loss of consciousness with jerking movements for 2 minutes, as well as postictal confusion.  The Board notes that a brief interruption in consciousness with sudden jerking movement is defined as a minor seizure under Diagnostic Code 8911.  As the Veteran did not report that his seizures occurred 9-10 times a week, a higher rating is not warranted.  Furthermore, an April 2010 VA treatment note opined that the Veteran may not be suffering from seizures, but could be suffering from hepatic encephalopathy, a sleep disorder, or behavioral concerns.  The physician noted it was odd that the Veteran's symptoms were resistant to medications when both his MRI and EEG provided no correlation to seizures.

In June 2010 the Veteran reported to a VA physician that he had experienced a seizure recently where he fell on his face and was unconscious for approximately 1 minute.  He reported that he had 3 seizures in the month of June.  No commentary was provided by the physician.

With regard to a higher rating, the Board has taken the statements of the Veteran and his wife into consideration.  She can attest to the symptomatology she has witnessed during the Veteran's seizures, such as shaking, staring, and, forgetting events which happened.  See e.g., July 2010 VA treatment record.  However, the Board also notes that prior to July 12, 2010 the Veteran was never diagnosed, or confirmed, as having at least 1 major seizure in 4 months over the last year, or at least 9-10 minor seizures a week.  While the Veteran and his wife are competent to report the Veteran's symptomatology, they are not competent to make a medical conclusion, such as the type of the Veteran's seizures.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Although there are treatment records where the Veteran reported multiple seizures each month, there is no indication that they were of such severity to be considered as tonic-clonic convulsions with unconsciousness.  As noted above, brief interruptions in consciousness are considered minor seizures.  

An evaluation in excess of 40 percent prior to July 12, 2010 is denied.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As of July 12, 2010

On July 12, 2010, the Veteran received VA treatment, during which the Veteran's wife reported the Veteran had 2 different kinds of spells.  The first was generalized shaking lasting a few minutes followed by postictal confusion lasting for a few hours; these occurred approximately 4-5 times a month.  The second type of spell was when the Veteran would stare into space and not respond for a few minutes; these occur approximately 5-6 times daily.  

A September 2010 VA examination report reflects the Veteran reported only at least 1 convulsive seizure in the past 2 years.  At the September 2010 VA examination he also reported his seizures had not increased in severity over the past year.  At this examination the Veteran reported his last seizure had been September 5, 2010.  He reported at least 2 episodes of generalized non convulsive epilepsy in the last 6 months, at least 1 convulsive epilepsy episode in the last 2 years, and at least 2 simple partial epilepsy episodes in the past 6 months.  Finally the Veteran reported that the frequency of seizures had not changed in the past year.  He based this statement off of a seizure diary he regularly kept.

The Board has reviewed VA treatment records from October 2010 where again the Veteran reported that he had been having shaking episodes, followed by confusion for several hours, approximately 4-5 times a month.  He also reported spells where he stared into space and did not respond to his surroundings for several minutes.  He reported these episodes happened approximately 5-6 times a day.  

As the Veteran meets the requirement of more than 10 minor seizures weekly, he should be granted an 80 percent evaluation as of the date of this appointment, July 12, 2010.  However, as discussed below, at no point during the appeal period was an evaluation in excess of 80 percent warranted.  As noted above, based on the evidence of record, the Veteran meets the criteria for an 80 percent evaluation, but no higher, as of July 12, 2010.  In this regard he reported symptoms of minor seizures which occurred 5-6 times daily.  

The Board has reviewed numerous treatment records where the Veteran reported how frequently he was having seizures.  Although the Veteran has provided logs of when he suffered from seizures, and he has indicated that he is currently on anti-seizure medication, there is no evidence which shows that the Veteran meets the requirements for an evaluation in excess of 80 percent.  In this regard, there is no evidence that the Veteran averaged at least 1 major seizure per month over the past year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011).

As noted above, the Board acknowledges the Veteran's contentions that his seizure disorder warrants an evaluation greater than 80 percent.  However, the Veteran himself cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

As such, the Board finds that an 80 percent evaluation is proper as of July 12, 2010 where the Veteran's wife reported shaking that lasted for 2 minutes and occurred 5-6 times a day, which are characteristics of minor seizures under 38 U.S.C.A. § 4.124a, Diagnostic Code 8911. 

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 80 percent for his service-connected seizure disorder at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for a seizure disorder must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The frequency and severity of the Veteran's seizures fit clearly within the rating criteria of Diagnostic Code 8911.  The Veteran has indicated that his seizure disorder causes shaking, brief loss of consciousness, and jerking movement.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 40 percent for a seizure disorder prior to July 12, 2010 is denied.

Entitlement to an increased rating of 80 percent, but no more, as of July 12, 2010 for a seizure disorder is granted, in accordance subject to the laws and regulations governing monetary awards.
REMAND

The Veteran contends that the medication he takes for his service-connected seizure disorder causes additional residual disability.  For this reason, he believes his claim of service connection should be granted.  

In his original June 2007 claim the Veteran stated his use of seizure medication resulted in elevated ammonia levels that caused him to fall into a coma-like state, have uncontrolled bowel movements and vomiting, make him mentally unstable, and elevate his liver enzymes.  

A September 2005 VA treatment record reflects the Veteran previously had an altered mental state, secondary to hyperammonemia, which was deemed to be most likely a side effect of seizure therapy with Valproic acid (Depakote) rather than end stage liver disease.  Valproic acid was discontinued on a permanent basis as of September 2003 due to the probable association with increased ammonia levels.  It was noted that the FDA and drug manufacturer had indicated that elevated ammonia levels can occur to a significant degree in some patients who take Depakote.  Once the medication was discontinued, it was noted the Veteran's condition improved.  Since then, it was noted that his diet which was high in red meat was causing an increased risk of elevating ammonia levels, which could in turn lead to mental confusion.  The examiner stated the residual elevated ammonia levels following discontinuance of the specific seizure medication was possibly a combination of his antidepressive and sedative medications, combined with his seizure medication.  It was also noted that Depakote had potential for direct hepatoxicity of the liver but in the Veteran's case, a liver biopsy obtained six months after Depakote was discontinued was negative for any significant inflammation or fibrosis.  It was concluded that Depakote did not have any significant hepatoxicity of the liver, in the Veteran's case.   

Since the Veteran was taken off of Depakote, his ammonia levels have varied.  See e.g., May and October 2007 VA treatment records.  In his October 2009 VA examination the Veteran reported his seizure medication caused drowsiness, diarrhea, and elevated ammonia levels.  See also October 2007 VA examination.  The October 2009 VA examiner did not opine whether the Veteran's seizure medication caused any chronic residuals.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Board finds that the claim should be returned to determine if the Veteran has a chronic residual disability as a result of the Depakote he previously used, or if his current seizure medication causes any chronic residual disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to determine if at any point his seizure medication has caused chronic residual disability.  The claims file and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  The examiner should specifically offer the following opinions:

a)  Whether it is at least as likely as not that any of the Veteran's seizure medications (to include Depakote) have caused chronic residual disability, and if so, what the residuals are. 
b) Is hyperammonemia a chronic disability?

Note: Please consider the September 2005 VA medical statement.  A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principals involved would be of considerable assistance to the Board. 

2.	After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


